DETAILED ACTION

Response to Arguments
Applicant's arguments filed 04/13/21 have been fully considered but they are not persuasive.  Applicant argues that Dillier does not teach “marking a finish line on a three-dimensional virtual model of a patient's dentition, the marking being between a portion of the virtual model representative of a surface topology of a prepared portion of at least one tooth and a portion of the virtual model representative of a surface topology of an unprepared portion of the at least one tooth”, as recited in claim 1 and similarly recited in claim 15.
However, Examiner notes that Fig. 18B of Dillier for example depicts the preparation line marked on the three-dimensional virtual model of the patient’s dentition.  The preparation line is marked between the prepared portion of the tooth model (e.g., portion of tooth model above line) and the unprepared portion of the tooth model (e.g., portion of tooth model below line and surrounding dentition).
Regarding new claims 31 and 32, Examiner notes that the three-dimensional virtual model of the patient’s dentition is provided on a display screen as shown in Fig. 18B of Dillier, and further as noted above the preparation line is marked on the provided three-dimensional virtual model.  If the preparation line were not marked on the provided three-dimensional virtual dentition model, then Fig. 18B would merely depict the preparation line by itself, which is not the case.

It is noted that claims 31 and 32 are being interpreted in accordance with Fig. 1C of Applicant’s disclosure, which depicts a finish line 26 marked on a provided virtual dentition model 22.  Fig. 18B of Dillier reads on this interpretation as noted above.
If Applicant intends for claims 31 and 32 to mean that the working model is displayed first on a screen, and then the finish line is marked on the screen, then Examiner would note that there does not appear to be support for this interpretation in the specification.
Examiner acknowledges that Dillier does not disclose a display showing a “virtual working model…with its finish line 26…that was…marked by the care provider” as disclosed in paragraph [0034] of the specification.  However, this feature is not claimed.  Dillier teaches automatically generating and displaying the finish line which reads on the current claims.

Claim Objections
Claims 1 and 31 are objected to because of the following informalities:  

In claim 1 line 3, it appears that “the patent’s dentition” should be replaced with “a patient’s dentition” since there is no antecedent basis for the term.
There are two instances of claim 31.  The second instance of claim 31 is being treated as claim 32 below.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


s 1, 2, 5, 7, 8, 11, 12, 14-16, 19, 21, 22, 25, 26, and 28-32 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Dillier US 2002/0110786.
Dillier discloses:
1.	A method for the fabrication of a dental prosthesis of at least one tooth to be fitted over a tooth preparation, comprising:
marking a finish line on a three-dimensional virtual model of a patient's dentition (e.g., [0057]: “After the data points are verified by the user, a computer aided three-dimensional representation of the actual preparation line of the die can be created”, [0064]: “the computer aided design program takes the data points and creates a three-dimensional representation of the preparation line of the die”, Fig. 7 #730-750, Figs. 18A-18D: the marked preparation line is shown in several of the virtual model views depicted in Figs. 18A-18D, Fig. 21 # Fig. 22 #2204), the marking being between a portion of the virtual model representative of a surface topology of a prepared portion of at least one tooth (e.g., [0094], Figs. 18A-18D: portion of die model above preparation line) and a portion of the virtual model representative of a surface topology of an unprepared portion of the at least one tooth (e.g., [0094], Figs. 18A-18D: portion of die model below preparation line and surrounding dentition model);
generating a virtual model of a dental prosthesis based on the virtual model of the patient's dentition and the marked finish line, the virtual model of the dental prosthesis having an inner surface for fitting over the tooth preparation in close engagement (e.g., [0109]-[0110]); and
outputting the virtual model of the dental prosthesis to a fabrication machine for fabricating a physical model based on the virtual model (e.g., [0012]).

5.	The method of claim 1, wherein the fabrication machine is a CNC milling machine (e.g., [0012]).  
7.	The method of claim 1, wherein providing three-dimensional digital data includes scanning using an optical scanner (e.g., [0052]).  
8.	The method of claim 7, wherein the scanner comprises a probe for determining a three-dimensional structure by confocal focusing of an array of light beams (e.g., [0052]).  
11.	The method of claim 1, wherein the dental prosthesis is a crown prosthesis (e.g., [0001], [0094]).   
12.	The method of claim 1, wherein the dental prosthesis is a bridge prosthesis (e.g., [0001]).  
14.	The method of claim 1, wherein the virtual model of the prosthesis further comprises an external surface that is an occlusal facing surface of the prosthesis (e.g., [0110]).  
15.	A method for the fabrication of a dental prosthesis model shaped to be fitted over a prepared tooth, comprising:
marking a finish line on three-dimensional data of a virtual model representing a surface topology of a prepared tooth (e.g., [0057]: “After the data points are verified by the user, a computer aided three-dimensional representation of the actual preparation line of the die can be created”, [0064]: “the computer aided design program takes the data points and creates a three-dimensional representation of the preparation line of the die”, Fig. 7 #730-750, Figs. 18A-18D: the marked preparation line is shown in several of the virtual model views depicted in Figs. 18A-18D, Fig. 21 # Fig. 22 #2204) between a prepared portion of the surface topology of the prepared tooth (e.g., [0094], Figs. 18A-18D: portion of die model above preparation line) and an unprepared portion of the surface topology of the prepared tooth (e.g., [0094], Figs. 18A-18D: portion of die model below preparation line);
generating a virtual model of a dental prosthesis based on the three-dimensional data, the virtual model having an inner surface for fitting over a portion of the surface of the prepared tooth in close engagement (e.g., [0109]-[0110]); and
outputting fabrication data based on the virtual model of the dental prosthesis for fabricating a physical model based on the virtual model (e.g., [0012]).	
16.	The method of claim 15, wherein the fabrication data includes instructions that instruct the fabrication machine to fabricate the physical model (e.g., [0012]).  
19.	The method of claim 15, wherein the fabrication machine is a CNC milling machine (e.g., [0012]).
21.	The method of claim 15, wherein the three-dimensional data representing a surface topology of a prepared tooth is generated based on scan data received by scanning using an optical scanner (e.g., [0052]).  
22.	The method of claim 21, wherein the scanner comprises a probe for determining a three-dimensional structure by confocal focusing of an array of light beams (e.g., [0052]).  
25.	The method of claim 15, wherein the dental prosthesis is a crown prosthesis (e.g., [0001], [0094]).  
26.	The method of claim 15, wherein the dental prosthesis is a bridge prosthesis(e.g., [0001]).  

29.	The method of claim 1, wherein the marking is generated automatically (e.g., [0057], Fig. 7 #730,750).
30.	The method of claim 15, wherein the marking is generated automatically (e.g., [0057], Fig. 7 #730,750).
31.	The method of claim 1, further comprising: providing the three-dimensional virtual model of the patient's dentition, and wherein marking the finish line on the three-dimensional virtual model of the patient's dentition includes marking the finish line on the provided the three-dimensional virtual model of the patient's dentition (e.g., [0057]: “After the data points are verified by the user, a computer aided three-dimensional representation of the actual preparation line of the die can be created”, [0064]: “the computer aided design program takes the data points and creates a three-dimensional representation of the preparation line of the die”, Fig. 7 #730-750, Figs. 18A-18D: the marked preparation line is shown in several of the virtual model views depicted in Figs. 18A-18D, Fig. 21 # Fig. 22 #2204).  
32.	The method of claim 15, further comprising: providing the three-dimensional data of a virtual model representing a surface topology of a prepared tooth, and wherein marking the finish line on the three-dimensional data of a virtual model representing a surface topology of a prepared tooth includes marking the finish line on the provided three-dimensional data of a virtual model representing a surface topology of a prepared tooth (e.g., [0057]: “After the data points are verified by the user, a computer aided three-dimensional representation of the actual preparation line of the die can be created”, [0064]: “the computer the marked preparation line is shown in several of the virtual model views depicted in Figs. 18A-18D, Fig. 21 # Fig. 22 #2204).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	Claims 3, 4, 10, 13, 17, 18, 24, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dillier in view of Heitlinger et al. US 4,324,546 (“Heitlinger”).
Dillier does not explicitly disclose a wax material as recited in claims 3, 4, 10, 13, 17, 18, 24, and 27.
Heitlinger (in combination with Dillier) discloses:
3.	The method of claim 2, wherein the physical model is a wax model (e.g., col. 6 lines 19-26, col. 7 lines 40-43).
4.	The method of claim 3, further comprising fabricating a dental prosthesis from the wax model (e.g., col. 6 lines 19-26, col. 7 lines 40-43).
10.	The method of claim 1, wherein the fabricating is carried out according to a lost wax process (e.g., col. 7 lines 34-39).  
13.	The method of claim 12, further comprising providing wax replicas of suitable connectors and/or one or more pontics (e.g., col. 3 lines 38-45).  

18.	The method of claim 17, further comprising fabricating a dental prosthesis from the wax model (e.g., col. 6 lines 19-26, col. 7 lines 40-43).
24.	The method of claim 15, wherein the fabricating is carried out according to a lost wax process (e.g., col. 7 lines 34-39).  
27.	The method of claim 15, further comprising providing wax replicas of suitable connectors and/or one or more pontics (e.g., col. 3 lines 38-45).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Dillier with Heitlinger in order to reduce wear and tear on milling machines by using a soft material such as wax.

Claims 9 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dillier in view of Van Der Zel US 5,266,030.
Dillier does not explicitly disclose the features of claims 9 and 23.
Van Der Zel (in combination with Dillier) discloses:
9.	The method of claim 7, wherein the scanning is performed directly on an intraoral cavity comprising the preparation (e.g., col. 1 lines 30-38).  
23.	The method of claim 21, wherein the scanning is performed directly on an intraoral cavity comprising the preparation (e.g., col. 1 lines 30-38).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Dillier with Van Der Zel since Van Der Zel teaches that such a .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claims 1-5, 7-19, and 21-32 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,905,530.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patented claims fully anticipate the instant claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kawai et al. US 5,417,572 discloses manually marking a preparation line on a three-dimensional virtual model.
Andersson et al. US 5,587,912 discloses manually marking a preparation line on a three-dimensional virtual model (e.g., col. 8 lines 30-55).
Russell, M M et al. “A new computer-assisted method for fabrication of crowns and fixed partial dentures.” Quintessence international (Berlin, Germany : 1985) vol. 26,11 (1995): 757-63 discloses manually marking a preparation line on a three-dimensional virtual model.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
05/03/21